Citation Nr: 0120334	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  96-10 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from January 1954 to 
January 1956 and served with the Naval Reserve following 
discharge from active duty.

This matter returns to the Board of Veterans' Appeals (Board) 
following remand by the United States Court of Appeals for 
Veterans Claims in July 2000 (Court).  The appeal originates 
from a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island.  In January 
1996, the RO denied the appellant's claims for service 
connection for residuals of a right thigh injury and 
residuals of pneumonia.  On February 1, 1996, a notice of 
disagreement was received and on February 21, 1996, a 
statement of the case was issued.  The appellant perfected 
his appeal to the Board on February 26, 1996.  

In January 1999, the Board denied the appellant's claim for 
service connection for residuals of a right thigh injury and 
for residuals of pneumonia and he appealed that decision to 
the Court.  On July 5, 2000, Counsel for the Secretary and 
Counsel for the appellant filed a Joint Motion for Remand of 
One Issue, For Dismissal of the Remaining Issue and to Stay 
Further Proceedings (Joint Motion).  On July 11, 2000, the 
Court issued an Order granting the motion, vacating the 
Board's January 1999 decision with respect to the issue of 
entitlement to service connection for residuals of pneumonia 
and remanding the case for further proceedings consistent 
with the Order; as requested, the Court also then dismissed 
the appeal with respect to the issue of entitlement to 
service connection for residuals of a right thigh injury.

In November 2000, subsequent to the Court's remand of the 
matter remaining on appeal to the Board, the Board received 
information that the attorney who represented him before the 
Court would not be representing him in proceedings before the 
Department.  The veteran's current representative is AMVETS.

As a final preliminary matter, the Board notes that in a May 
2001 written presentation to the Board prepared by AMVETS, 
the issue of entitlement to service connection for residuals 
of a right thigh injury was listed as one of two issues 
currently before the Board.  As indicated above, that matter 
has been dismissed by the Court and is no longer in appellate 
status.  The Board notes, however, that both the RO and the 
Board denied the claim as not well grounded.  Currently, the 
RO is in the process of readjudicating claims denied as not 
well grounded between July14, 1999 and the November 9, 2000 
date of enactment of the Veterans Claims Assistance Act, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (discussed in more 
detail below).  See VBA Fast Letter 00-87 (November 17, 
2000).  Hence, this matter is referred to the RO for 
appropriate action. 


REMAND

In the July 2000 Joint Motion, the parties noted that, in 
testimony before a Hearing Officer in April 1996, the 
appellant reported that a physician informed him that a 
nodule on his lung was related to his bout of pneumonia 
during service.  It was further noted that in a Statement in 
Support of Claim received by VA in November 1996, the 
appellant indicated that Dr. Joseph Baldwin, a VA physician 
at the Providence VA Medical Center told him that the spot 
discovered on his lung in 1981 was related to his bout of 
pneumonia while he was in the military.  However, a copy of 
this physician's opinion is not of record, and the appellant 
was not notified of the need to submit evidence to make the 
claim well grounded pursuant to 38 U.S.C.A. § 5103; rather, 
the claim was denied as not well grounded, on the basis of 
evidence then of record, because there was no requisite 
medical nexus evidence.  The parties agreed that the Board 
should have notified the appellant of the evidence necessary 
to well ground his claim pursuant to 38 U.S.C.A. § 5103.  

Significantly, however, the Board notes that, following the 
filing of the Joint Motion and the execution of the Order 
granting it, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board notes that the RO has not yet considered the 
appellant's claim for service connection for residuals of 
pneumonia in the context of the new law, nor has the 
appellant had an opportunity to prosecute his claim in that 
context.  Consequently, a remand will ensure due process of 
law, and avoid the possibility of prejudice.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  Furthermore, in light of the 
directives of the Joint Motion and the duties imposed under 
the Act, additional development is necessary.  Specifically, 
the RO must undertake all necessary action to attempt to 
obtain a copy of the VA physician's opinion identified by the 
appellant which addresses the relationship between the 
findings of a "spot" on the appellant's lung and the bout 
of pneumonia during service.  If such efforts are 
unsuccessful, or the RO determines that the record does not 
include sufficient medical evidence to adjudicate the claim, 
the RO should arrange for the veteran to undergo further 
medical examination to obtain an opinion as to the 
relationship, if any between any current lung condition and 
the bout of pneumonia noted during the veteran's active 
military service.  

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

While the matter is in remand status, the RO should undertake 
any other indicated development and/or notification action 
before adjudicating the claim for service connection for 
residuals of pneumonia on the merits.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1. The RO should request that the 
appellant, with the assistance of his 
representative, provide necessary 
identifying information regarding the 
date of the treatment received during 
which Dr. Joseph Baldwin at the 
Providence VA Medical Center stated that 
the spot on his lung, discovered in 
1981, was related to his bout of 
pneumonia while on active duty.  
Regardless of whether any additional 
information is received from the 
appellant, the RO must undertake efforts 
to obtain a statement from Dr. Joseph 
Baldwin which addresses the relationship 
between the findings in 1981 and the 
bout of pneumonia during the appellant's 
period of active duty.  If Dr. Baldwin 
is not available or is unable to provide 
the requested statement, that fact 
should be noted in the claims file, and 
the appellant and his representative 
should be so notified.  The appellant is 
also free to submit any pertinent 
medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before 
undertaking any of the development 
indicated below.

2. After all available records received 
pursuant to the above-requested 
development have been associated with 
the claims file, and if deemed necessary 
to make the decision in this case, the 
RO should arrange for the appellant to 
undergo appropriate VA examination to 
obtain an opinion regarding the presence 
of any residual pulmonary/respiratory 
disability attributable to the in-
service bout of pneumonia.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available 
to and be reviewed by the physician 
designated to examine the appellant.  
All appropriate tests and studies, to 
include X-rays, should be conducted; any 
consultations deemed necessary should be 
accomplished; and all clinical findings 
should be reported in detail and, to the 
extent possible, correlated to (a) 
specific diagnosis(es).  The report of 
examination should be comprehensive.  
After examination of the veteran, review 
of his pertinent medical history and 
assertions, and with consideration of 
sound medical principles, the physician 
should offer an opinion as to whether 
there is, at least as likely as not, a 
relationship between any current lung 
pathology and the bout of pneumonia 
noted during service.  All examination 
findings, along with the complete 
rationale for the opinion expressed, 
should be set forth in a typewritten 
report.

3. If the appellant fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the appellant.  

4. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully satisfied.  

6. After completion of the foregoing 
requested development, and any other 
indicated development and/or 
notification action, the RO should 
adjudicate the claim for service 
connection for residuals of pneumonia, 
on the merits, in light of all 
pertinent evidence and legal 
authority, to specifically include 
that cited to herein.  If the 
appellant fails to report for any 
scheduled examination(s), the RO 
should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  
The RO must provide adequate reasons 
and bases for its determinations, 
citing to all governing legal 
authority and precedent, and 
addressing all issues and concerns 
that were noted in the REMAND.

7. If the benefits sought on appeal 
continue to be denied, the appellant 
and his representative must be 
furnished a supplemental statement of 
the case and given an opportunity to 
submit written or other argument in 
response thereto before his claims 
file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to comply with the Court's 
Order, to afford due process, and to accomplish additional 
development and adjudication; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

